 1
                                                                             FILED IN THE
 2                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 3
 4
                                                                    Mar 11, 2019
                                                                        SEAN F. MCAVOY, CLERK

 5                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6
                                           )
 7   MISTY O.,                             )   No. 1:18-CV-3113-LRS
                                           )
 8                      Plaintiff,         )   ORDER GRANTING
                                           )   PLAINTIFF’S MOTION FOR
 9               vs.                       )   SUMMARY JUDGMENT,
                                           )   INTER ALIA
10                                         )
     COMMISSIONER OF SOCIAL                )
11   SECURITY,                             )
                                           )
12                                         )
                     Defendant.            )
13   ______________________________ )
14         BEFORE THE COURT are the Plaintiff's Motion For Summary Judgment
15   (ECF No. 14) and the Defendant's Motion For Summary Judgment (ECF No. 15).
16
17                                    JURISDICTION
18         Misty O., Plaintiff, applied for Title II Social Security Disability Insurance
19   benefits (SSDI) on November 7, 2014. The application was denied initially and on
20   reconsideration. Plaintiff timely requested a hearing which was held on March 29,
21   2017, before Administrative Law Judge (ALJ) M.J. Adams. Plaintiff testified at the
22   hearing, as did Vocational Expert (VE) Michael Swanson and the Plaintiff’s husband,
23   Gary Olivas. On May 19, 2017, the ALJ issued a decision finding the Plaintiff not
24   disabled. The Appeals Council denied a request for review of the ALJ’s decision,
25   making that decision the Commissioner’s final decision subject to judicial review.
26   The Commissioner’s final decision is appealable to district court pursuant to 42
27   U.S.C. §405(g).
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 1
 1                                 STATEMENT OF FACTS
 2         The facts have been presented in the administrative transcript, the ALJ's
 3   decision, the Plaintiff's and Defendant's briefs, and will only be summarized here.
 4   Plaintiff alleges disability since November 1, 2014, on which date she was 47 years
 5   old. At the time of the administrative hearing, Plaintiff was 49 years old. Plaintiff’s
 6   date last insured for Title II SSDI benefits is December 31, 2019. Plaintiff has past
 7   relevant work experience as a bank teller, collections clerk, assistant retail manager,
 8   retail manager, and marketing director.
 9
10                                 STANDARD OF REVIEW
11         "The [Commissioner's] determination that a claimant is not disabled will be
12   upheld if the findings of fact are supported by substantial evidence...." Delgado v.
13   Heckler, 722 F.2d 570, 572 (9th Cir. 1983). Substantial evidence is more than a mere
14   scintilla, Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975), but less
15   than a preponderance. McAllister v. Sullivan, 888 F.2d 599, 601-602 (9th Cir. 1989);
16   Desrosiers v. Secretary of Health and Human Services, 846 F.2d 573, 576 (9th Cir.
17   1988). "It means such relevant evidence as a reasonable mind might accept as
18   adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401, 91
19   S.Ct. 1420 (1971). "[S]uch inferences and conclusions as the [Commissioner] may
20   reasonably draw from the evidence" will also be upheld. Beane v. Richardson, 457
21   F.2d 758, 759 (9th Cir. 1972); Mark v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965).
22   On review, the court considers the record as a whole, not just the evidence supporting
23   the decision of the Commissioner. Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir.
24   1989); Thompson v. Schweiker, 665 F.2d 936, 939 (9th Cir. 1982).
25         It is the role of the trier of fact, not this court to resolve conflicts in evidence.
26   Richardson, 402 U.S. at 400. If evidence supports more than one rational
27   interpretation, the court must uphold the decision of the ALJ. Allen v. Heckler, 749
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 2
 1   F.2d 577, 579 (9th Cir. 1984).
 2            A decision supported by substantial evidence will still be set aside if the proper
 3   legal standards were not applied in weighing the evidence and making the decision.
 4   Brawner v. Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir.
 5   1987).
 6
 7                                             ISSUES
 8            Plaintiff argues:   1) the ALJ erred in his evaluation of medical opinion
 9   evidence; 2) the ALJ failed to offer specific, clear and convincing reasons for
10   discounting Plaintiff’s symptom testimony; and 3) the ALJ failed to offer legally
11   sufficient reasons for rejecting lay witness statements of Plaintiff’s husband,
12   daughter, and former employer.
13
14                                         DISCUSSION
15   SEQUENTIAL EVALUATION PROCESS
16            The Social Security Act defines "disability" as the "inability to engage in any
17   substantial gainful activity by reason of any medically determinable physical or
18   mental impairment which can be expected to result in death or which has lasted or can
19   be expected to last for a continuous period of not less than twelve months." 42
20   U.S.C. § 423(d)(1)(A). The Act also provides that a claimant shall be determined to
21   be under a disability only if her impairments are of such severity that the claimant is
22   not only unable to do her previous work but cannot, considering her age, education
23   and work experiences, engage in any other substantial gainful work which exists in
24   the national economy. Id.
25            The Commissioner has established a five-step sequential evaluation process for
26   determining whether a person is disabled. 20 C.F.R. § 404.1520; Bowen v. Yuckert,
27   482 U.S. 137, 140-42, 107 S.Ct. 2287 (1987). Step one determines if she is engaged
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 3
 1   in substantial gainful activities.   If she is, benefits are denied.        20 C.F.R. §
 2   404.1520(a)(4)(i). If she is not, the decision-maker proceeds to step two, which
 3   determines whether the claimant has a medically severe impairment or combination
 4   of impairments. 20 C.F.R. § 404.1520(a)(4)(ii). If the claimant does not have a
 5   severe impairment or combination of impairments, the disability claim is denied. If
 6   the impairment is severe, the evaluation proceeds to the third step, which compares
 7   the claimant's impairment with a number of listed impairments acknowledged by the
 8   Commissioner to be so severe as to preclude substantial gainful activity. 20 C.F.R.
 9   § 404.1520(a)(4)(iii); 20 C.F.R. § 404 Subpart P, App. 1. If the impairment meets or
10   equals one of the listed impairments, the claimant is conclusively presumed to be
11   disabled. If the impairment is not one conclusively presumed to be disabling, the
12   evaluation proceeds to the fourth step which determines whether the impairment
13   prevents the claimant from performing work she has performed in the past. If the
14   claimant is able to perform her previous work, she is not disabled. 20 C.F.R. §
15   404.1520(a)(4)(iv). If the claimant cannot perform this work, the fifth and final step
16   in the process determines whether she is able to perform other work in the national
17   economy in view of her age, education and work experience.                 20 C.F.R. §
18   404.1520(a)(4)(v).
19         The initial burden of proof rests upon the claimant to establish a prima facie
20   case of entitlement to disability benefits. Rhinehart v. Finch, 438 F.2d 920, 921 (9th
21   Cir. 1971). The initial burden is met once a claimant establishes that a physical or
22   mental impairment prevents her from engaging in her previous occupation. The
23   burden then shifts to the Commissioner to show (1) that the claimant can perform
24   other substantial gainful activity and (2) that a "significant number of jobs exist in the
25   national economy" which claimant can perform. Kail v. Heckler, 722 F.2d 1496,
26   1498 (9th Cir. 1984).
27
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 4
 1   ALJ'S FINDINGS
 2          The ALJ found the following: 1) Plaintiff has “severe” medical impairments,
 3   those being fibromyalgia, obesity, depressive disorder and anxiety disorder; 2)
 4   Plaintiff’s impairments do not meet or equal any of the impairments listed in 20
 5   C.F.R. § 404 Subpart P, App. 1; 3) Plaintiff has the residual functional capacity
 6   (RFC) to perform light work as defined in 20 C.F.R. § 404.1567(b), except she can
 7   only occasionally climb ramps, stairs, ladders, ropes and scaffolds; she can
 8   occasionally crawl; she can frequently balance, stoop, kneel and crouch; she must
 9   avoid concentrated exposure to extreme cold, humidity, and vibration; she can
10   understand, remember, and carry out simple instructions; she can make judgments
11   commensurate with the functions of unskilled work; she can respond appropriately
12   to supervision, but should not be required to work in close coordination with
13   coworkers where teamwork is required; she can deal with occasional changes in the
14   work environment; and she can do work that requires no contact with the general
15   public to perform the work tasks; 4) Plaintiff is unable to perform any of her past
16   relevant work; but 5) there are other jobs existing in significant numbers in the
17   national economy which the Plaintiff is capable of performing, including
18   maid/housekeeper, courier and mail room clerk. Accordingly, the ALJ concluded the
19   Plaintiff is not disabled.
20
21   MEDICAL OPINIONS
22          It is settled law in the Ninth Circuit that in a disability proceeding, the opinion
23   of a licensed treating or examining physician or psychologist is given special weight
24   because of his/her familiarity with the claimant and his/her condition. If the treating
25   or examining physician's or psychologist’s opinion is not contradicted, it can be
26   rejected only for clear and convincing reasons. Reddick v. Chater, 157 F.3d 715, 725
27   (9th Cir. 1998); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). If contradicted, the
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 5
 1   ALJ may reject the opinion if specific, legitimate reasons that are supported by
 2   substantial evidence are given. Id. “[W]hen evaluating conflicting medical opinions,
 3   an ALJ need not accept the opinion of a doctor if that opinion is brief, conclusory,
 4   and inadequately supported by clinical findings.” Bayliss v. Barnhart, 427 F.3d 1211,
 5   1216 (9th Cir. 2005). The opinion of a non-examining medical advisor/expert need
 6   not be discounted and may serve as substantial evidence when it is supported by other
 7   evidence in the record and consistent with the other evidence. Andrews v. Shalala,
 8   53 F.3d 1035, 1041 (9th Cir. 1995).
 9
10         A. Drs. Lindgren and Hurtarte
11         Plaintiff established care with David A. Lindgren, M.D., in July 2014. Dr.
12   Lindgren noted Plaintiff had a history of fibromyalgia and osteoarthritis and had been
13   seeing a rheumatologist in Seattle. (AR at p. 434). In October 2014, Dr. Lindgren
14   referred the Plaintiff to Juan Ruiz Hurtarte, M.D., at Waters Edge Pain Clinic. (AR
15   at p. 498). In December 2016, Dr. Lindgren completed a “Fibromyalgia Medical
16   Source Statement” in which he indicated that Plaintiff met the America College
17   Rheumatology criteria for fibromyalgia. He opined Plaintiff could walk one city
18   block without rest or severe pain; could sit 15 minutes at one time before needing to
19   get up; could stand for five minutes before needing to sit or walk around; could sit
20   less than two hours in an eight hour workday; could stand/walk less than two hours
21   in an eight hour workday; would require a job allowing her to shift positions at will;
22   would need to take unscheduled breaks during the workday, every hour for
23   approximately 15 minutes during which she would need to lie down or sit quietly or
24   walk; could rarely lift and carry less than 10 pounds; could never twist or climb
25   ladders; rarely stoop, crouch or climb stairs; could grasp, turn or twist objects with
26   her hands 1-5% of the time during an eight hour workday; perform fine manipulation
27   with her fingers 1% of the time during an eight hour workday; use her arms to reach
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 6
 1   in front of her body 5% of the time during an eight hour workday; use her arms 1%
 2   of the time during an eight hour workday to reach overhead; and she would miss more
 3   than four days per month as a result of her impairments were she to be employed full-
 4   time. (AR at pp. 478-81). In a document dated January 4, 2017, Dr. Hurtarte
 5   indicated he concurred with Dr. Lindgren’s assessment. (AR at p. 482).
 6            The ALJ found the opinions of Drs. Lindgren and Hurtarte to be “extreme and
 7   inconsistent with the medical evidence of record including the claimant’s activities
 8   of daily living.” (AR at p. 29). According to the ALJ:
 9                  Dr. Lindgren indicated that the claimant could rarely lift
                    less than 10 pounds and never lift 10 or more pounds. Yet
10                  physical exams by Dr. Lindgren and Dr. Hurtarte
                    consistently show full strength on exam. [Citations omitted].
11                  Dr. Lindgren indicated that claimant could never twist.
                    However, she drives. She would need to twist to get in and
12                  out of the car. One would also expect that she would need
                    to twist at least slightly to perform daily activities such as
13                  getting up and moving from a table. Dr. Lindgren assessed
                    a limitation of 1-5% for manipulative activities. Yet, the
14                  claimant is independent in her personal care such as dressing
                    and bathing. Furthermore, the record shows that the claimant
15                  participates in various activities including Zumba, swimming
                    and walking. These activities are inconsistent with Dr.
16                  Lindgren’s assessed limitations. The exaggerated responses
                    by these medical providers undermine the reliability of their
17                  opinions and take away from their value as being inconsistent
                    with the claimant’s activities of daily living.
18
     (Id.).
19
              The ALJ, instead, gave significant weight to Gordon Hale, M.D., the state
20
     agency medical consultant, who in July 2015, based on his review of the extant
21
     medical record, opined Plaintiff had the physical RFC ultimately adopted by the ALJ
22
     in his decision. (AR at p. 30). The ALJ found Dr. Hale’s opinion was consistent with
23
     the physical exams and while Plaintiff had some noted tender points on exam, she had
24
     full strength of the upper and lower extremities and normal gait. (Id.). The ALJ also
25
     found Dr. Hale’s opinion to be consistent with Plaintiff’s daily living activities. (Id.).
26
              In his capacity as the “Medical Consultant” (MC), Dr. Hale signed the
27
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 7
 1   “Disability Determination And Transmittal” related to Plaintiff’s application for
 2   reconsideration. (AR at pp. 94-96). While the evidence of record considered by Dr.
 3   Hale appears to have included medical records from Drs. Lindgren and Hurtarte
 4   through June 2015 (AR at pp. 89-90), Dr. Hale obviously was unaware of the
 5   assessments offered by those other doctors dating from December 2016 and January
 6   2017. What stands out to the court, however, is the notation in the “Disability
 7   Determination And Transmittal” that a consultative examination (CE) was required
 8   because “[t]he evidence as a whole, both medical and non-medical, is not sufficient
 9   to support a decision on the claim,” and a treating source was not contracted to
10   perform the CE because purportedly there was no treating source to perform the CE.
11   (AR at pp. 91-92).1 At the time this “Disability Determination And Transmittal” was
12   signed (July 2015), Drs. Lindgren and Hurtarte were clearly treating sources and
13   Plaintiff had previously (in April 2015) undergone a psychiatric CE by Gregory D.
14   Sawyer, M.D., Ph.D., who assessed Plaintiff’s mental RFC. It is unclear why,
15   notwithstanding the notation that a CE was required, Plaintiff was not referred for a
16   CE to assess her physical RFC.2 As such, this calls into question the ALJ giving
17
18         1
               This had also been noted in the “Disability Determination And
19
20   Transmittal” regarding the initial denial. (AR at p. 78).
21         2
               It would have been the responsibility of the Disability Examiner (DE), in
22
     this case Tue Nguyen, to initiate requests for a consultative examination where
23
24   medical evidence of record (MER) is not sufficient to make a determination of
25
26   disability. Social Security Program Operations Manual Systems (POMS) DI
27
     24501.001.
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 8
 1   significant weight to Dr. Hale’s physical RFC assessment, particularly so considering
 2   the nature of fibromyalgia.
 3          Fibromyalgia is “a rheumatic disease that causes inflammation of the fibrous
 4   connective tissue components of muscles, tendons, ligaments, and other tissue.”
 5   Benecke v. Barnhart, 379 F.3d 587, 589 (9th Cir. 2004). Symptoms include “chronic
 6   pain throughout the body, multiple tender points, fatigue, stiffness, and a pattern of
 7   sleep disturbance that can exacerbate the cycle of pain and fatigue.” Id. at 590.
 8   Unusual about the disease is that those suffering from it have “muscle strength,
 9   sensory functions, and reflexes [that] are normal.” Rollins v. Massanari, 261 F.3d
10   853, 863 (9th Cir. 2001). “Their joints appear normal, and further musculoskeletal
11   examination indicates no joint swelling.” Id. The condition is diagnosed “entirely
12   on the patients’ reports of pain and other symptoms.” Benecke, 379 F.3d at 590.
13   “[T]here are no laboratory tests to confirm the diagnosis.” Id. Indeed, fibromyalgia
14   is diagnosed in part by evidence showing that another condition does not account for
15   the Plaintiff’s symptoms. Social Security Ruling (SSR) 12-2P at *3.
16          SSR 12-2P, issued in 2012 by the Social Security Administration (SSA),
17   recognizes fibromyalgia as a valid basis for a finding of disability.         SSR-12
18   recognizes that a diagnosis of fibromyalgia does not rely on X-rays or MRIs and that
19   symptoms of the disease “wax and wane” in that a person may have “bad days and
20   good days.” Revels v. Berryhill, 874 F.3d 648, 657 (9th Cir. 2017), citing SSR 12-2P
21   at *6.    The ruling warns that after a claimant has established a diagnosis of
22   fibromyalgia, an analysis of her RFC should consider a “a longitudinal record
23   whenever possible.” Id. Evaluating whether a claimant’s RFC renders her disabled
24   because of fibromyalgia requires construing the medical evidence in light of
25   fibromyalgia’s unique symptoms and diagnostic methods as described in SSR 12-2P.
26   Id. at 662. Failure to do so constitutes error.
27          Here, the ALJ considered SSR 12-2P in determining the effects of fibromyalgia
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 9
 1   on the Plaintiff’s other impairments, concluding the evidence did not establish that
 2   fibromyalgia exacerbated any of her other impairments to the degree necessary to
 3   meet or equal a listed impairment. (AR at p. 23). This, however, is the only explicit
 4   mention of SSR 12-2P in the ALJ’s decision and it is otherwise not apparent that in
 5   determining Plaintiff’s RFC, the ALJ construed the medical evidence in light of SSR
 6   12-2P. One could reasonably surmise that the call for a consultative examination in
 7   the “Disability Determination And Transmittal” was a recognition of fibromyalgia’s
 8   unique symptoms and diagnostic methods as described in SSR 12-2P.
 9            Pursuant to SSR 12-2P, the normal and mild exam findings cited by the ALJ
10   (AR at pp. 25-26) are not specific and legitimate reasons for discounting the opinions
11   of Drs. Lindgren and Hurtarte, both of whom treated the Plaintiff for 2 and ½ years.
12   Nor do the instances of Plaintiff’s activity cited by the ALJ (AR at p. 28) undermine
13   the doctors’ opinions considering the “waxing and waning” of fibromyalgia
14   symptoms and the necessity of considering a “longitudinal”record. There is no reason
15   to doubt that Dr. Lindgren and Hurtarte considered the longitudinal record in
16   assessing Plaintiff’s limitations, whereas there is no indication the ALJ did so. The
17   medical record contains just as many instances of the “waxing” of Plaintiff’s
18   symptoms. (AR at pp. 394, 408, 438-40, 445-46, 488-90, 507, 530-32, 549, 575 and
19   587).3
20            As a practical matter, the December 2016 assessment by treating source, Dr.
21   Lindgren, and the concurrence therewith by treating source, Dr. Hurtarte, serve as the
22   consultative examination with regard to Plaintiff’s physical RFC deemed necessary
23
24            3
                  The ALJ did not find that Plaintiff made inconsistent presentations
25
26   depending on the doctor whom she was seeing and the record does not support
27
     such an assertion.
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 10
 1   by the July 2015 “Disability Determination And Transmittal” denying Plaintiff’s
 2   application for reconsideration.   The ALJ did not offer specific and legitimate
 3   reasons, supported by substantial evidence, to discount that assessment.
 4
 5         B. Dr. Sawyer
 6         At the request of the SSA, Greg D. Sawyer, M.D., Ph.D., conducted a
 7   consultative psychiatric examination of the Plaintiff on April 10, 2015. Dr. Sawyer
 8   noted the Plaintiff was “an adequate historian and gives me an accurate, valid and
 9   reliable history so that I may complete this evaluation report.” (AR at p. 407). He
10   further noted that while Plaintiff did not identify diminished ability to think or
11   concentrate, or a problem with indecision, he concluded those were significant issues
12   for her. (AR at p. 408). Dr. Sawyer discussed the fact Plaintiff was terminated from
13   her employment at Yakima Federal Savings and Loan on October 28, 2014, after
14   being employed there for two years. The doctor found it “pertinent” that while in her
15   first year, she received awards for her performance and the largest raise for a teller
16   given in the history of the particular branch, in her second year she was making so
17   many mistakes because she could not concentrate that her employer was forced to let
18   her go. (AR at p. 409). In a statement dated December 18, 2016, Yakima Federal
19   verified Plaintiff was terminated due to the large number of errors she was making
20   and being absent from work over seven days a month. (AR at p. 275).
21         Dr. Sawyer observed that Plaintiff was “candid and cooperative” with the
22   evaluation and there was no evidence she was “exaggerating symptoms or history.”
23   (AR at p. 410). Plaintiff was able to spell “WORLD” both forwards and backwards
24   and could follow a three-step command (Id.), but she made errors in Serial 7 and
25   Serial 3 calculations. (AR at p. 411). Dr. Sawyer diagnosed “[m]ajor depressive
26   disorder, severe, recurrent without psychotic features in partial remission, secondary
27   to medication” and “[a]nxiety disorder, NOS [Not Otherwise Specified].”         (Id.).
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 11
 1   According to the doctor:
 2                This claimant’s level of functioning when it comes to
                  calculations, abstraction, similarities and differences for
 3                someone who is relatively a high functioning person and
                  particularly someone who has functioned in a profession
 4                that requires calculations, . . . is way below what it would
 5                be expected to be. The claimant herself describes her
                  anxiety disorder as being her primary issue[,] but I suspect
 6                that her depression is quite severe even though it is now
                  being at least partially treated by adequate psychiatric
 7                medications. The claimant would probably not benefit from
                  seeing a mental health treatment individual in that she is now
 8                being treated for her depression as well as her anxiety[,]
                  although it always possible that she would receive help from
 9                that. The likelihood of improvement in the next 12 months
10
                  is guarded based on how her physical issues progress.
11   (AR at pp. 411-12)(emphasis added).
12         It is noted that SSR 12-2P provides two sets of criteria for diagnosing
13   fibromyalgia. A component of the second set of criteria is “manifestations of fatigue,
14   cognitive or memory problems (‘fibro fog’), waking unrefreshed, depression, anxiety
15   disorder, or irritable bowel syndrome.” SSR 12-2P at *3.
16         Dr. Sawyer identified several different areas of functioning as to which he
17   opined the Plaintiff would have “difficulty:” 1) attempting to understand, carry out
18   and remember complex and one or two-step instructions “because of her difficulty
19   with abstraction and calculation which implies difficulty balancing different things
20   in her head;” 2) sustaining concentration and persistence in work-related activity at
21   a reasonable pace; and 3) attempting to deal with the usual stresses encountered in the
22   workplace. (AR at pp. 412-13).
23         The ALJ gave “partial” weight to Dr. Sawyer’s opinion.          (AR at p. 29).
24   According to the ALJ, Dr. Sawyer’s opinion was “partially consistent with the
25   medical evidence of record” for the following reasons:
26                The claimant displayed some difficulty with serial three
                  and seven subtractions. Yet, she had no difficulty spelling
27                the word “world” backward or performing a three-step
                  task. Treatment notes show stable mood and anxiety with
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 12
 1                  medication. In addition, mental status exams show good
                    attention and thought process. As noted, the claimant
 2                  continues to drive, which demonstrates an ability to sustain
                    concentration.
 3
     (Id.).
 4
              Notwithstanding Plaintiff’s ability to spell “world” backwards and follow a
 5
     three step command, Dr. Sawyer nevertheless concluded Plaintiff would have
 6
     difficulty understanding, carrying out and remembering complex and one or two-step
 7
     instructions, and have difficulty sustaining concentration.       The ALJ offered no
 8
     explanation why there was any inconsistency and there is no other opinion in the
 9
     record from a different psychiatrist or psychologist. Dr. Sawyer did not use the word
10
     “stable” to describe Plaintiff’s anxiety and depression.       He suggested she might
11
     benefit from mental health treatment (beyond medication management) and he
12
     acknowledged that any improvement in symptoms depended on the progression of
13
     physical issues. As the opinions from Drs. Lindgren and Hurtarte make clear, there
14
     was no improvement in Plaintiff’s physical condition and indeed, there had likely
15
     been regression in December 2016/January 2017 when those opinions were given.
16
     The record establishes that Plaintiff’s mental condition “waxes and wanes” along with
17
     her physical condition. (AR at pp. 415, 417-18, 420, 422, 485, 488-90, 530-32, 534-
18
     36, 544, 547, 553 and 559).
19
              Because there is no contradictory psychiatric or psychological opinion in the
20
     record, the ALJ was obliged to provide “clear and convincing” reasons based on
21
     substantial evidence in the record to discount Dr. Sawyer’s opinion. The ALJ failed
22
     to do so.
23
24
     PLAINTIFF’S REPORTING OF SYMPTOMS AND LIMITATIONS
25
              As discussed above, the “waxing and waning” of symptoms reported by
26
     Plaintiff over the course of the medical record are consistent with a diagnosis of
27
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 13
 1   fibromyalgia and corroborated to the extent possible by the clinical findings of the
 2   treating and examining providers.     Plaintiff’s pain complaints do not exceed the
 3   “objective medical evidence of record,” as asserted by the ALJ (AR at pp. 25-26),
 4   because most of that evidence (e.g.,, normal neurological examinations, normal
 5   imaging results, and normal physical examinations including normal range of motion,
 6   etc.) is irrelevant to a fibromyalgia diagnosis. Furthermore, while medical evidence
 7   is a relevant factor in determining the severity of a claimant’s impairments, subjective
 8   testimony cannot be rejected solely because it is not corroborated by objective
 9   medical findings. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001).
10          The ALJ found the record demonstrated Plaintiff was more functional than she
11   alleged due to certain activities (swimming, walking and Zumba) the Plaintiff was
12   doing or attempting to do in July 2014, November 2014, August 2015, September
13   2015, and February 2016. (AR at p. 28). Plaintiff’s performance of these activities,
14   or her attempt to perform them, is consistent with the “waxing and waning” of
15   fibromyalgia symptoms and the “bad days and good days” experienced by those
16   afflicted with the disease.   (AR at pp. 27-28). Furthermore, these activities appear
17   to have been undertaken at the direction and/or with the approval of treating
18   providers who deemed it beneficial to the Plaintiff in combating her fibromyalgia
19   symptoms. (AR at pp. 390, 396, 499).
20          The ALJ noted that although Plaintiff alleged being unable to work since
21   November 2014, she received unemployment benefits through the second quarter of
22   2015. (AR at pp. 28 and 182). The ALJ also noted, however, that Plaintiff indicated
23   to Dr. Hurtarte in November 2014 that she was looking for something part-time with
24   a slower pace to reduce her stress level. (AR at pp. 28 and 507). The Ninth Circuit
25   has held that “[c]ontinued receipt of unemployment benefits does cast doubt on a
26   claim of disability, as it shows that an applicant holds himself out as capable of
27   working.” Ghanim v. Colvin,, 763 F.3d 1154, 1165 (9th Cir. 2014). The circuit has
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 14
 1   not, however, found continued receipt of unemployment benefits is a clear and
 2   convincing reason sufficient alone to reject a claimant’s testimony. Furthermore, the
 3   Ninth Circuit has held that receipt of unemployment benefits will undermine a
 4   claimant’s alleged inability to work full-time only when the record shows the
 5   claimant held herself out as available for full-time work. Carmickle v. Commission
 6   of Social Security Administration, 533 F.3d 1155, 1161-62 (9th Cir. 2008). Other than
 7   applying for unemployment benefits after she was laid off by Yakima Federal, there
 8   is nothing in the record indicating Plaintiff sought full-time work.       Indeed, the
 9   evidence of record is she sought only part-time work that would accommodate the
10   impairment which resulted in her termination from Yakima Federal. See Torres v.
11   Colvin, 2017 WL 1437584 at *13 (D. Ariz. 2017)(“Where the uncontested record
12   shows that Plaintiff was laid off as a direct result of her impairment, and was unable
13   to find work that would accommodate her impairment, the Court cannot conclude that
14   Plaintiff’s brief and unsuccessful attempt to find work constitutes a clear and
15   convincing reason for rejecting her testimony”).
16         Where, as here, the Plaintiff has produced medical evidence of an underlying
17   impairment that could reasonably give rise to some degree of the symptoms alleged,
18   and there is no affirmative evidence of malingering, the ALJ’s reasons for rejecting
19   the Plaintiff’s testimony must be clear and convincing. Garrison v. Colvin, 759 F.3d
20   95, 1014 (9th Cir. 2014); Burrell v. Colvin, 775 F.3d 1133, 1137 (9th Cir. 2014). The
21   reasons offered by the ALJ were not “clear and convincing.” None of Plaintiff’s
22   treating and examining medical providers questioned her credibility and indeed, Dr.
23   Sawyer specifically emphasized her credibility.      Plaintiff’s complaints about her
24   symptoms and limitations were corroborated not only by her former employer
25   (Yakima Federal), but also by her husband (AR at pp. 59-65) and her daughter (AR
26   at pp. 223-30). Finally, before she was terminated from Yakima Federal, Plaintiff had
27   worked fairly consistently over a nearly 20 year period (AR at pp. 203-14 ), a fact that
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 15
 1   even the ALJ specifically acknowledged at the hearing (AR at p. 48). Among the
 2   factors relevant to assessing a claimant’s credibility are the claimant's work record
 3   and testimony from physicians or third parties concerning the nature, severity, and
 4   effect of claimant's condition. Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir.2002).
 5
 6   REMAND
 7         Social security cases are subject to the ordinary remand rule which is that when
 8   “the record before the agency does not support the agency action, . . . the agency has
 9   not considered all the relevant factors, or . . . the reviewing court simply cannot
10   evaluate the challenged agency action on the basis of the record before it, the proper
11   course, except in rare circumstances, is to remand to the agency for additional
12   investigation or explanation.” Treichler v. Commissioner of Social Security
13   Administration, 775 F.3d 1090, 1099 (9th Cir. 2014), quoting Fla. Power & Light Co.
14   v. Lorion, 470 U.S. 729, 744, 105 S.Ct. 1598 (1985).
15         In “rare circumstances,” the court may reverse and remand for an immediate
16   award of benefits instead of for additional proceedings. Id., citing 42 U.S.C. §405(g).
17   Three elements must be satisfied in order to justify such a remand. The first element
18   is whether the “ALJ has failed to provide legally sufficient reasons for rejecting
19   evidence, whether claimant testimony or medical opinion.” Id. at 1100, quoting
20   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). If the ALJ has so erred, the
21   second element is whether there are “outstanding issues that must be resolved before
22   a determination of disability can be made,” and whether further administrative
23   proceedings would be useful. Id. at 1101, quoting Moisa v. Barnhart, 367 F.3d 882,
24   887 (9th Cir. 2004). “Where there is conflicting evidence, and not all essential factual
25   issues have been resolved, a remand for an award of benefits is inappropriate.” Id.
26   Finally, if it is concluded that no outstanding issues remain and further proceedings
27   would not be useful, the court may find the relevant testimony credible as a matter of
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 16
 1   law and then determine whether the record, taken as a whole, leaves “not the slightest
 2   uncertainty as to the outcome of [the] proceedings.” Id., quoting NLRB v. Wyman-
 3   Gordon Co., 394 U.S. 759, 766 n. 6 (1969). Where all three elements are satisfied-
 4   ALJ has failed to provide legally sufficient reasons for rejecting evidence, there are
 5   no outstanding issues that must be resolved, and there is no question the claimant is
 6   disabled- the court has discretion to depart from the ordinary remand rule and remand
 7   for an immediate award of benefits. Id. But even when those “rare circumstances”
 8   exist, “[t]he decision whether to remand a case for additional evidence or simply to
 9   award benefits is in [the court’s] discretion.”       Id. at 1102, quoting Swenson v.
10   Sullivan, 876 F.2d 683, 689 (9th Cir. 1989).
11          Here, the ALJ failed to offer legally sufficient reasons for rejecting the
12   opinions of Drs. Lindgren and Hurtarte regarding Plaintiff’s physical RFC, and in
13   giving only partial weight to the opinion of Dr. Sawyer regarding Plaintiff’s mental
14   RFC. The ALJ also provided insufficient reasons for rejecting Plaintiff’s allegations
15   concerning her symptoms and resulting exertional and non-exertional limitations.
16   There are no outstanding issues to resolve and further administrative proceedings
17   would not be useful. Presented with a hypothetical that essentially incorporated the
18   physical and mental limitations opined by the treating and examining medical
19   providers, the VE testified that competitive employment would be precluded. (AR
20   at p. 71). There is no question the Plaintiff is disabled.
21
22                                      CONCLUSION
23          Plaintiff’s Motion For Summary Judgment (ECF No. 14) is GRANTED and
24   Defendant’s Motion For Summary Judgment (ECF No. 15) is DENIED.                      The
25   Commissioner's decision is REVERSED.
26          Pursuant to sentence four of 42 U.S.C. §405(g), this matter is REMANDED
27   for immediate payment of Title II SSDI benefits to the Plaintiff based on an onset
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 17
 1   date of November 1, 2014.
 2         IT IS SO ORDERED.             The District Executive shall enter judgment
 3   accordingly, forward copies of the judgment and this order to counsel of record, and
 4   close the case.
 5         DATED this       11th      day of March, 2019.
 6
 7
                                      s/Lonny R. Suko
 8
                                        LONNY R. SUKO
 9                               Senior United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 18
